Case: 17-51015      Document: 00514714643        Page: 1     Date Filed: 11/07/2018




          IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT
                                                                     United States Court of Appeals
                                                                              Fifth Circuit

                                   No. 17-51015                             FILED
                                 Summary Calendar                    November 7, 2018
                                                                       Lyle W. Cayce
                                                                            Clerk


JEFFREY TODD,

                                                Plaintiff−Appellant,

versus

CORRECTIONAL OFFICER REGINALD D. HAWKINS;
CORRECTIONAL OFFICER JEFFERY W. CRAIGHEAD;
CORRECTIONAL OFFICER ANTHONY V. MARRERO,

                                                Defendants−Appellees.




                   Appeal from the United States District Court
                        for the Western District of Texas
                                 No. 6:16-CV-288




Before SMITH, WIENER, and WILLETT, Circuit Judges.
PER CURIAM: *

      Proceeding pro se and in forma pauperis, Jeffrey Todd, former Texas


      * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in
5TH CIR. R. 47.5.4.
    Case: 17-51015     Document: 00514714643      Page: 2   Date Filed: 11/07/2018


                                  No. 17-51015

prisoner #1803650, appeals the judgment in his 42 U.S.C. § 1983 civil rights
action. After a two-day trial, the jury found that excessive force was not used
against Todd, and the district court entered judgment in favor of the defen-
dants, ordering that Todd take nothing. The court also denied Todd’s post-
judgment motion for a new trial, but neither Todd’s notice of appeal nor his
appellate brief evinces an intent to appeal that order.         See FED. R. APP.
P. 3(c)(1)(B); Lockett v. Anderson, 230 F.3d 695, 699−700 (5th Cir. 2000).

      Todd challenges the verdict primarily on the basis that his trial counsel
allegedly rendered ineffective assistance. But because the Sixth Amendment
“right to effective assistance of counsel does not apply to civil litigation,” San-
chez v. U.S. Postal Serv., 785 F.2d 1236, 1237 (5th Cir. 1986), any deficient
conduct by Todd’s attorney does not constitute a basis for invalidating the judg-
ment, see id.

      Additionally, Todd has not provided a trial transcript and has stated that
a transcript is unnecessary for appeal purposes. Thus, to the extent that Todd
seeks to challenge the sufficiency of the evidence, we cannot review the evi-
dence supporting the verdict without the transcript. See RecoverEdge L.P. v.
Pentecost, 44 F.3d 1284, 1289 (5th Cir. 1995) (citing Richardson v. Henry,
902 F.2d 414, 416 (5th Cir. 1990) (dismissing appeal based on sufficiency of the
evidence because appellant failed to include a transcript)), overruled on other
grounds as recognized by In re Ritz, 832 F.3d 560 (5th Cir. 2016).

      For these reasons, we decline to review the verdict. The judgment is
AFFIRMED. Todd’s motions for appointment of counsel and oral argument
are DENIED.




                                        2